Citation Nr: 0101015	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
based on the need for the regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active military service from August 
1969 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been found to be entitled to SMC based on 
the following: rate equal to 38 U.S.C.A. § 1114(k) on account 
of the anatomical loss of one foot; rate equal to 38 U.S.C.A. 
§ 1114(m) on account of the anatomical loss of one leg at a 
level or with complications preventing natural knee action 
with prosthesis in place and the anatomical loss on one arm 
at a level or with complications preventing natural elbow 
action with prosthesis in place; rate intermediate between 
subsection (m) and (n) pursuant to 38 U.S.C.A. § 1114(p) on 
account of anatomical loss of the right leg and left arm with 
additional service-connected disabilities independently rated 
at 50 percent or more; and at the next higher rate of 
subsection (n) pursuant to 38 U.S.C.A. § 1114(p) due to the 
loss of three extremities.

3.  The veteran's remaining service-connected disabilities 
include residuals of a laceration of the right forearm with 
medial nerve neuropathy, currently evaluated as 50 percent 
disabling; residuals of a colostomy and residuals of a 
gunshot wound to the abdomen with injury to muscle group XIX, 
both evaluated as 20 percent disabling; an acquired absence 
of the left testis, tinnitus and right shoulder impingement 
syndrome, each evaluated as 10 percent disabling; and 
bilateral healed perforations of the tympanic membranes and 
bilateral hearing loss, both evaluated as zero percent 
disabling.

4.  The veteran's service-connected disabilities, exclusive 
of the service-connected disabilities considered in 
establishing entitlement to SMC at a rate payable between 
subsection (l) through (n) of 38 U.S.C.A. § 1114, do not 
render him in need of the regular aid and attendance of 
another person. 


CONCLUSION OF LAW

The criteria for entitlement to additional SMC based on the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1110, 1114, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.352 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO.  Specifically, the 
veteran was afforded a comprehensive VA examination in 
September 1998, and there is no indication of missing medical 
records.  See 38 U.S.C.A. § 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Also, the Board initially observes that the veteran has been 
found to be entitled to SMC based on the following: rate 
equal to 38 U.S.C.A. § 1114(k) on account of the anatomical 
loss of one foot; rate equal to 38 U.S.C.A. § 1114(m) on 
account of the anatomical loss of one leg at a level or with 
complications preventing natural knee action with prosthesis 
in place and the anatomical loss of one arm at a level or 
with complications preventing natural elbow action with 
prosthesis in place; rate intermediate between subsection (m) 
and (n) pursuant to 38 U.S.C.A. § 1114(p) on account of 
anatomical loss of the right leg and left arm with additional 
service-connected disabilities independently rated at 50 
percent or more; and at the next higher (intermediate) rate 
of subsection (n) pursuant to 38 U.S.C.A. § 1114(p) due to 
the loss of three extremities.  In this case, the veteran has 
not applied for a higher rate of SMC under these laws and 
regulations but has instead sought SMC solely on the basis of 
the need for the regular aid and attendance of another 
person.  As such, the Board will not address the question of 
whether a higher rate of SMC is warranted on this basis, but 
will limit its analysis to the question of the need for the 
regular aid and attendance of another person.

Under VA laws and regulations, disability compensation is 
payable for a disability resulting from a disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  SMC at the rate provided 
under 38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000) is 
payable in cases where the veteran is so helpless as to be in 
need of regular aid and attendance.  The criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a) (2000).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: the inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
a frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); the inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; an inability to attend to the wants 
of nature; or an incapacity, whether physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.

The Board observes that the veteran is currently receiving 
SMC as set forth above, at a rate that exceeds the rate 
payable under 38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000).  
See 38 U.S.C.A. § 1114(m), (n), (p) (West 1991 & Supp. 2000).  
Under such circumstances, the veteran may only receive 
additional SMC on the basis of regular aid and attendance 
necessitated as a result of the service-connected 
disabilities which are not contemplated by the grant of SMC 
under 38 U.S.C.A. § 1114(p) (West 1991 & Supp. 2000).  See 
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(3) (2000).

As initially indicated in a December 1978 rating decision, 
the veteran's current grant of SMC contemplates the traumatic 
amputations of the right leg above the knee and the left arm 
above the elbow, evaluated as 100 percent disabling; and the 
traumatic amputation of the left leg below the knee, 
evaluated as 40 percent disabling.  The veteran's remaining 
service-connected disabilities currently include residuals of 
a laceration of the right forearm with medial nerve 
neuropathy, evaluated as 50 percent disabling; residuals of a 
colostomy and residuals of a gunshot wound to the abdomen 
with injury to muscle group XIX, both evaluated as 20 percent 
disabling; an acquired absence of the left testis, tinnitus, 
and right shoulder impingement syndrome, each evaluated as 10 
percent disabling; and bilateral healed perforations of the 
tympanic membranes and bilateral hearing loss, both evaluated 
as zero percent disabling. 

In this case, the Board observes that the report of the 
veteran's September 1998 VA aid and attendance examination 
indicates that he was able to perform all self-care 
independently, specifically in reference to self-feeding, 
dressing, bathing, shaving, and using the toilet.  The 
examiner also noted that the veteran could protect himself 
from the hazards and dangers of his daily environment so long 
as he wore prostheses on both legs, and he was able to mow 
the lawn and do some chores.  There is no indication from 
this examination report that the veteran had been found to be 
in need of the regular aid and attendance of another person, 
let alone as a result of the disabilities other than his 
traumatic amputations.  The remaining medical evidence of 
record, including additional VA examination reports from 
September 1998, also does not suggest that these particular 
disabilities render the veteran in need of regular aid and 
attendance.  

The Board observes that the veteran, during his November 1999 
VA videoconference hearing, reported that he needed help with 
getting dressed and described difficulty with bathing and 
using the toilet, and he indicated that he did not perform 
his own cooking and cleaning.  However, while the veteran 
reported some right hand pain in reference to this claimed 
limitation of daily functioning, he described this limitation 
of functioning in terms of his overall disability, including 
his traumatic amputations.

Overall, the Board has reviewed the evidence of record but 
finds that this evidence does not support the finding that 
the veteran's service-connected disabilities that are not 
encompassed in the current grant of SMC utilized to establish 
entitlement to a rate payable between subsection (l) through 
(n) of 38 U.S.C.A. § 1114, in and of themselves, render the 
veteran so helpless as to require the need of regular aid and 
attendance of another person.  As such, the veteran's claim 
of entitlement to SMC on this particular basis must be 
denied.  In reaching this decision, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 



ORDER

The claim of entitlement to additional SMC based on the need 
for the regular aid and attendance of another person is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

